Case 08-12180-BLS Doc995 Filed 04/24/20 Page 1 of 10 {15

ae

UNITED STATES BANKRUPTCY COURT F IL E D
FOR THE DISTRICT OF DELAWARE 2020 APR 24 At Hs S6

CLERK .
In re: NKRUPTCY COURS
. 1S BRICT OF DELAWARE

Hospital Partners of America
Case No. 08-12180

Debtor(s)

AMMENDED MOTION FOR PAYMENT OF UNCLAIMED FUNDS

Comes now JP Morgan Asset Management , as principal owner of Coliseum Transfer,
Inc. petitions the court to enter an order directing payment of unclaimed funds, in the
amount of $78,029.84 now on deposit in the Registry of the United States Bankruptcy
Court. Coliseum Transfer, Inc. was a creditor in the above captioned
bankruptcy case and on whose behalf the funds were deposited. The check has never been
tendered because the original funds were sent to the wrong address and not the corrected

address filed by MCL Associates as Attorney-in-Fact on 12/31/2018 (see attached).

The Creditor certifies under penalty of perjury that all statements made by the Creditor
on this motion and any attachments required by this Motion is, to the best of Claimant’s
knowledge, is true and correct. Accordingly, Creditor requests the Court to enter an Order
authorizing payment of the dividend upon this claim to:

Coliseum Transfer, Inc.

c/o JP Morgan Asset Management

277 Park Ave. 36" FI. Mail Code NY1-1224
New York, NY 10172

Att: Dianna Russo

Respectfully Submitted,

JP Morgan Asset Management

By: __/s/ Michael Carlucci, Attorney-in-Fact

JP Morgan Asset Management
Dianna.Russo@jpmorgan.com Phone: 212-648-2133

 

 
Case 08-12180-BLS Doc995 Filed 04/24/20 Page 2 of 10

Service for Motion for Payment of Unclaimed Funds

Trustee:

Giuliano Miller & Co., LLC
2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, NJ 08043

US Trustee

Office of the United States

J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Wilmington, DE 10899

Debtor:
Hospital Partners of America

2815 Coliseum Centre Drive, Suite 150
Charlotte, NC 28217

 
 

Case 08-12180-BLS Doc995 Filed 04/24/20 Page 3 of 10

Service for Motion for Payment of Unclaimed Funds

Trustee:

Giuliano Miller & Co., LLC
2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, NJ 08043

US Trustee

Office of the United States

J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Wilmington, DE 10899

Debtor:
Hospital Partners of America

2815 Coliseum Centre Drive, Suite 150
Charlotte, NC 28217
3/2/2020 Case 08-12180-BLS NDw@ocSGiba séiled, 04/24 A2Gch Rage 4 of 10

New York NY 10017 New York NY 10017

Assistant Secretary Vice President

Jonathan S Gellman Deborah J Glover

Office of State Comptroller 59 Maiden Lane, 30th Floor 575 Washington Boulevard, Floor 10

New York NY 10038 Jersey City NJ 07310-1616

Secretary Vice President

David E Riley Dianna A Russo

Office of State Comptroller 59 Maiden Lane, 30th Floor 270 Park Avenue, 7th Floor

New York NY 10038 New York NY 10017

President Assistant Secretary

Daniel J Volpano Katerina M Zervas

270 Park Avenue, 7th Floor Office of State Comptroller 59 Maiden Lane, 30th Floor
New York NY 10017 New York NY 10038

Stock

https:/Awww.sosnc.gov/online_services/search/Business_Registration_Results 2/2

 

 
 

   
  
 
  

We£udu

Case 08-12180-BLS Doc 995inteRalenOdd2dd2@areeage 5 of 10
District of Delaware
Claims Register

08-12180-BLS Hospital Partners of America, Inca Delaware Cor Converted 11/21/2008

Judge: Brendan Linehan Shannon Chapter: 7

Office: Delaware Last Date to file claims:
Trustee: Alfred T. Giuliano Last Date to file (Govt):
(2501069) _—

: Status:
ollseum Transfer, Inc. igi

‘0 J.P. Morgan Asset Management
270 Park Avenue, 7th Floor

   

 

Date: 03/24/2009

984,

l[s158984.93][ If
J[s158084.93]7

Details [03/18/2009] aim #80 filed by Coliseum Transfer, Inc., Amount claimed: $158984.93 (JRH

(2501069) History :
oliseum Transfer, Inc. :
‘0 J.P. Morgan Asset Management Date: 08/20/2009 ;
270 Park Avenue, 7th Floor Original Entered

Mail Code NY1-K150: Attn: Dianna Russo
ew York, NY 10071

 

istory,

Data rar

Claims Register Summary

Case Name: Hospital Partners of America, Inc., a Delaware Cor
Case Number: 08-12180-BLS
Chapter: 7
Date Filed: 09/24/2008
Total Number Of Claims: 2

  
    

Total Amount Claimed* |[$159472.93
Total Amount Allowed* [

*Includes general unsecured claims

https://ect.deb.uscourts. goviegi-bin/SearchClaims.pI?372894047470440.1 1 4

 

 
 

3/2/2020
Creditor History

Creditor # 2501069
Current

Name/address:

Creditor type:
Creditor committee:
Who entered:

Date start:

Previous

Name/address:

Creditor type:
Creditor committee:
Who entered:

Date start:

Date terminated:

Previous

Name/address:

Creditor type:
Creditor committee:
Who entered:

Date start:

Date terminated:

Case 08-12180-BLS DOC 99Ftembrilep: O4/?As20,..Page 6 of 10

Coliseum Transfer, Inc.

c/o J.P. Morgan Asset Management

270 Park Avenue, 7th Floor

Mail Code NY1-K150: Attn: Dianna Russo
New York, NY 10071

cr

n

LCN,
12/13/2018

COLISEUM TRANSFER INC
John H. Culver, III, Esq.

K & L Gates, LLP

Hearst Tower, 47th Floor

214 North Tryon Street
Charlotte, NC 28202

cr

n

JRH,
03/24/2009
12/13/2018

COLISEUM TRANSFER INC
PO BOX 405028
ATLANTA, GA 30384-5028

cr

Seidl, Michael R
11/25/2008
03/24/2009

 

 

PACER Service Center
Transaction
03/02/2020 14:51:49

:2832876:

12180-BLS

History #: 2501069

10

httos://ecf.dah usenurte qevwienihiniPrndUintan. nInaa age? apnanan
In Re:

Casta@8-081801 BOB DCR os FilepiQy 4G/29/1P a9e 48519; 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

Chapter 7

Hospital Partners of America, Inc. Case No.: 08-12180/BLS
Jka OrthoNeuro Corporation

Debtor.

APPLICATION TO PAY UNCLAIMED CHECK TO THE COURT

Alfred T. Giuliano, Chapter 7 Trustee, respectfully represents as follows:

1.

The Debtor initially filed a case under Chapter 11 on September 24, 2008 and converted to a
case under Chapter 7 on November 21, 2008.

 

 

2. | was appointed Chapter 7 Bankruptcy Trustee on November 21, 2008.

3. On March 14, 2019 an Order was signed authorizing the final distribution [Exhibit “A” Docket
No.: 984 & on April 1, 2019 an amended Order was signed authorizing the final distribution
[Exhibit “A” Docket No.: 986].

4. On April 2, 2019 distribution was made pursuant to the orders. The distribution included the
following check:

Check Name Address City State} Zip | Amount
c/o K & L Gates, LLP

50197 | Coliseum Transfer, Inc. | 214 North Tryonn Charlotte NC 28202 | $78,029.84
Street, 47" Floor

 

 

 

 

 

 

 

 

 

5. The above check was never cashed, and a stop payment was placed. Many attempts in

conversations with K & L Gates, LLP and with the prior owner of Coliseum Transfer, Inc.
were made, however, ultimately unsuccessful in contacting the new owner.

6. WHEREFORE, Alfred T. Giuliano, Chapter 7 Trustee, respectfully requests that the Court

permit the Estate's funds of seventy-eight thousand twenty-nine dollars and eighty-four cents
($78,029.84) be paid to the Clerk for deposit to the Treasury.

/s/ Alfred T. Giuliano

Alfred T. Giuliano

Chapter 7 Trustee

2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, New Jersey 08043

September 11, 2019

 
3/2/2020 Case 08-12180-BtofeunDaGsRP fc. inFRUSDhO4d2? 4dAPany Mag eBids 10

 

Bizapedia

| Home > U.S. > North Carolina > Raleigh
COLISEUM TRANSFER INC.

North Carolina Secretary Of State Business Registration - Updated

i 3/4/2016

Sponsored Links

Grow Your Professional Ne

Premium Makes It Easier To Stay Ahead C
The Competition. Try 1 Month Free.
Linkedin Premium

4 Company Information

 

File Number: 0619982

Filing State: North Carolina (NC)
Domestic State: Delaware (DE)
Filing Status: Withdrawn

| Filing Date: February 12, 2002

' Company Age: 18 Years, 1 Month

r Company Contacts
| ALFRED W DORT
Treasurer

270 Park Avenue, 7th Floor
New York, NY 10017

 

DANIEL J VOLPANO

President

270 Park Avenue, 7th Floor
New York, NY 10017

 

DAVID E RILEY
Secretary

 

i New York, NY 10038
https:/Awww.bizapedia.com/nc/coliseum-transfer-inc.html

 

Registered Agent: 9, Secretary Of State

|
|
|
| 2 South Salisbury

Raleigh, NC 27601 .

Principal Address: 9. J P Morgan Investment Management 270 Grow Your Professional Ne
|

|

|

> x

Company Name: COLISEUM TRANSFER INC,

Park Avenue, 7th Floor
New York, NY 10017

Mailing Address: 9, J P Morgan Investment Management 270 Linkedin Premium
Park Avenue, 7th Floor
New York, NY 10017

gs For Alfred Dort

ings For Daniel Volyano

Office Of State Comptroller 59 Maiden Lane, 30th Floor

 

 

[ Write Review l{ Upgrade I Claim

 

Coliseum Transfer Inc, is a North Carolina Business
Corporation filed on February 12, 2002. The company's
filing status is listed as Withdrawn and its File Number is

0619982.

The Registered Agent on file for this company is
Secretary Of State and is located at 2 South Salisbury
Street, Raleigh, NC 27601. The company's principal
address is J P Morgan Investment Management 270 Park
Avenue, 7th Floor, New York, NY 10017 and its mailing
address is J P Morgan Investment Management 270 Park
Avenue, 7th Floor, New York, NY 10017.

The company has 8 principals on record. The principals
are Alfred W Dort from New York NY, Daniel J Volpano
from New York NY, David E Riley from New York NY,
Deborah J Glover from Jersey City NJ, Dianna A Russo
from New York NY, Jonathan S Gellman from New York
NY, Katerina M Zervas from New York NY, and Mark J
Bonapace from New York NY.

Sponsored Links

Premium Makes It Easier To Stay Ahead C
The Campetition. Try 1 Month Free.

ae

 

1/3
3/2/2020 Case 08-12180-Btc&eunDreos8Oc. inFRveGhOA2dd2Pany Rag ediadss 10
gs For David Riley In North Carolina

 

 

Vice President

‘ 575 Washington Boulevard, Floor 10

| Jersey City, NJ 07310-1616

istings For Deborah Glover In North Carolina

 

Vice President

270 Park Avenue, 7th Floor
New York, NY 10017

| ings For Dianna Russo

 

 

Assistant Secretary
Office Of State Comptroller 59 Maiden Lane, 30th Floor
New York, NY 10038

s For Jonathan Gellman In North Carolina

 

 

Assistant Secretary
Office Of State Comptroller 59 Maiden Lane, 30th Floor
New York, NY 10038

| MARK J BONAPACE
| Vice President
270 Park Avenue, 7th Floor
New York, NY 10017
a istings For Mark B

 

Sponsored Links

 

 

| at
| im
| BR. we!

| ee ae oe

4 Reviews

There are no reviews yet for this company.

4 Questions
| -

r
|
|
Post Question }

There are no questions yet for this company.

 

ADDITIONAL LINKS

 

 

https:/Avww.bizapedia.com/nc/coliseum-transfer-inc.html

 

 

 

 
Cas€ aise 108-40-F80SBL Boc 986 geZilet Mdd2147-03/1BaG PAGE LP 1 ON:

UNITED STATES BANKR
court pisrricrorpeLaware FLED

20I8DEC 13 AM 8 25

CLERK .
In re: PTCY COUR:
US ONE ne! AWARE

Hospital Partners of America
Case No. 08-12180

BANKRUPTCY CHANGE OF ADDRESS NOTICE

PLEASE BE ADVISED THAT J.P. MORGAN ASSET MANAGEMENT IS THE
MANAGING PARTNER OF COLISEUM TRANSFER, INC. CLAIM #80, AND
DIANNA RUSSO IS THE EXECUTIVE DIRECT OR OF THIS ENTITY.THE
ADDRESS TO WHERE FUTURE DISTRUBUTIONS SHOULD BE MAILED TO IS
THE FOLLOWING:

Coliseum Transfer, Inc.

c/o J.P. Morgan Asset Management
270 Park Avenue, 7" Floor

Mail Code NY1-K150

New York, NY 10071

Att: Dianna Russo

74 /2
On this day lo of , 2018
BY: Wi Attorney-in-Fact

J.P/Morgan Asset Management, Real Estate Americas
i jpmorgan.com
www. jpmorgan.com/assetmanagement

 
